Exhibit 10.1

 

EXECUTION VERSION

 

TAX SHARING AND INDEMNIFICATION AGREEMENT

 

BETWEEN

 

B/E AEROSPACE, INC.,

 

AND

 

KLX INC.

 

DATED AS OF DECEMBER 15, 2014

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

Definition of Terms

6

 

(a)

General

6

 

(b)

Interpretation

16

Section 2.

Allocation of Tax Liabilities

17

2.1

General Rule

17

 

(a)

B/E Liability

17

 

(b)

KLX Liability

17

2.2

Allocation of United States Federal Income Tax and Federal Other Tax

17

 

(a)

Allocation of Income Tax Relating to B/E Federal Consolidated Income Tax Returns

17

 

(b)

Allocation of Income Tax Relating to Federal Separate Income Tax Returns

17

 

(c)

Allocation of Federal Other Tax

17

2.3

Allocation of State Income and State Other Taxes

17

 

(a)

Allocation of State Income Tax Relating to B/E State Combined Income Tax Returns

17

 

(b)

Allocation of State Income Tax Relating to Separate Returns

17

 

(c)

Allocation of State Other Tax

17

2.4

Allocation of Foreign Taxes

17

 

(a)

Allocation of Foreign Income Tax Relating to B/E Foreign Combined Income Tax
Returns

17

 

(b)

Allocation of Foreign Income Tax Relating to Separate Returns

18

 

(c)

Allocation of Foreign Other Tax

18

2.5

Taxes Not Shown on a Tax Return

18

2.6

Certain Transaction and Other Taxes

18

 

(a)

KLX Liability

18

 

(b)

B/E Liability

18

 

(c)

IP Sale Taxes

18

 

(d)

Certain Transfer Taxes

19

Section 3.

Proration of Taxes for Straddle Periods

19

Section 4.

Preparation and Filing of Tax Returns

19

4.1

General

19

4.2

B/E’s Responsibility

20

 

(a)

Federal Consolidated

20

 

(b)

State Combined

20

 

(c)

Separate

20

 

(d)

Cooperation

20

4.3

KLX’s Responsibility

20

4.4

Tax Accounting Practices

20

 

(a)

General Rule

20

 

(b)

Reporting of Transactions

20

4.5

KLX Carrybacks and Claims for Refund

21

4.6

Apportionment of Earnings and Profits and Tax Attributes

21

 

2

--------------------------------------------------------------------------------


 

Section 5.

Tax Payments

22

5.1

Payment of Taxes with Respect to B/E Federal Consolidated Income Tax Returns,
B/E State Combined Income Tax Returns, B/E Foreign Combined Income Tax Returns

22

5.2

Payment of Taxes With Respect to IP Sales Taxes, Restructuring Taxes and Certain
Returns of Other Taxes

22

 

(a)

Computation and Payment of Tax Due

22

 

(b)

Computation and Payment of Liability With Respect To Tax Due

22

 

(c)

Adjustments Resulting in Underpayments

23

5.3

Payment of Separate Company Taxes

23

5.4

Indemnification Payments

23

5.5

Recomputations

23

Section 6.

Tax Benefits

23

6.1

Tax Benefits

23

 

(a)

General

23

 

(b)

Reimbursements

24

 

(c)

Cooperation

24

6.2

B/E and KLX Income Tax Deductions in Respect of Certain Compensation

24

6.3

Protective Section 336(e) Election

25

Section 7.

Tax-Free Status

26

7.1

Tax Opinions and Representation Letters

26

 

(a)

General

26

 

(b)

Internal Restructuring

26

7.2

Restrictions on KLX

26

 

(a)

General

26

 

(b)

ATB

26

 

(c)

Additional Restricted Actions

27

 

(d)

Certain Issuances of KLX Capital Stock

27

 

(e)

KLX Restructuring

28

 

(f)

Distributions by Foreign KLX Subsidiaries

28

7.3

Restrictions on B/E

28

 

(a)

General

28

 

(b)

ATB

28

 

(c)

Additional Restricted Actions

28

 

(d)

Certain Issuances of B/E Capital Stock

29

7.4

Procedures Regarding Opinions and Rulings for Restricted Acts

29

 

(a)

Notice by KLX

29

 

(b)

Notice by B/E

29

 

(c)

Control of Ruling Process

30

7.5

Liability for Tax-Related Losses

30

 

(a)

KLX

30

 

(b)

B/E

30

 

(c)

Shared Losses

31

 

(d)

Payments

31

Section 8.

Assistance and Cooperation

31

 

3

--------------------------------------------------------------------------------


 

8.1

Assistance and Cooperation

31

8.2

Tax Return Information

31

 

(a)

General

31

 

(b)

KLX Tax Package

31

8.3

Confidentiality

32

8.4

VAT

32

Section 9.

Tax Records

33

Section 10.

Tax Contests

33

10.1

Notice

33

10.2

Control of Tax Contests

33

 

(a)

Separate Company Taxes

33

 

(b)

B/E Federal Consolidated Income Tax Return

33

 

(c)

B/E State Combined Income Tax Return

33

 

(d)

B/E Foreign Combined Income Tax Return

33

 

(e)

Certain Other Returns

34

 

(f)

Tax-Related Losses

34

 

(g)

Settlement Rights

34

 

(h)

Tax Contest Participation

35

 

(i)

Power of Attorney

35

 

(j)

Cooperation

35

Section 11.

Effective Date; Termination of Prior Tax Agreements

35

Section 12.

Survival

35

Section 13.

Treatment of Payments

36

 

(a)

General

36

 

(b)

After-Tax Basis

36

Section 14.

Disagreements

36

 

(a)

General Procedures

36

 

(b)

Tax Advisor Resolution

37

 

(c)

High-Level Dispute

37

Section 15.

Late Payments

37

Section 16.

Expenses

37

Section 17.

General Provisions

37

17.1

Notices

37

17.2

Waiver

38

17.3

Severability

38

17.4

No Duplication of Payment

39

17.5

Counterparts

39

17.6

Governing Law

39

17.7

Assignment

39

17.8

Amendment

39

17.9

Subsidiaries

39

17.10

Parties in Interest

40

17.11

Currency

40

17.12

Waiver of Jury Trial

40

17.13

Limitation of Liability

40

 

4

--------------------------------------------------------------------------------


 

17.14

 Public Announcements

40

 

5

--------------------------------------------------------------------------------


 

TAX SHARING AND INDEMNIFICATION AGREEMENT

 

This TAX SHARING AND INDEMNIFICATION AGREEMENT (this “Agreement”) is entered
into as of December 15, 2014, between B/E Aerospace, Inc., a Delaware
corporation (“B/E”), and KLX Inc., a Delaware corporation and a newly-formed,
direct wholly-owned subsidiary of B/E (“KLX”). Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in the
Separation and Distribution Agreement.

 

RECITALS

 

WHEREAS, the Board of Directors of B/E has determined that it would be
appropriate and desirable to completely separate the CMS Business from B/E;

 

WHEREAS, as of the date hereof, B/E is the common parent of an affiliated group
of corporations within the meaning of Section 1504(a) of the Code that has
elected to file consolidated U.S. Federal income tax returns (“B/E Affiliated
U.S. Tax Group”);

 

WHEREAS, pursuant to the Separation and Distribution Agreement, B/E and KLX have
agreed to separate the CMS Business from B/E by means of, among other actions,
(i) various internal restructuring transactions largely involving B/E foreign
subsidiaries in order to effect the separation of the entities conducting the
CMS Business from the entities conducting the Manufacturing Business (the
“Internal Restructuring”), the steps of which are described in Exhibit A to this
Agreement; (ii) the Contribution; (iii) the Debt Repayment and (iv) the
Distribution;

 

WHEREAS, B/E and KLX intend that with respect to the External Spin-Off, (i) the
Contribution and the Distribution, taken together, qualify as a reorganization
under Section 368(a)(1)(D) of the Code pursuant to which no gain or loss is
recognized by B/E or KLX under Sections 357, 361 and 1032 of the Code and with
each of B/E and KLX as a party to the reorganization; (ii) the Debt Repayment
qualifies as a transfer under Section 361(b)(3) of the Code such that no gain is
recognized by B/E upon the receipt of the Cash Proceeds in connection with the
Contribution; and (iii) the Distribution qualifies for non-recognition of gain
or loss under Sections 355 and 361 of the Code (collectively, the “Tax-Free
Status”);

 

WHEREAS, as a result of the Distribution, KLX and certain of its subsidiaries
will cease to be members of the B/E Affiliated U.S. Tax Group as of the
Distribution Date;

 

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

 

Section 1. Definition of Terms.

 

(a)   General. For purposes of this Agreement (including the recitals hereof),
the following terms have the following meanings:

 

6

--------------------------------------------------------------------------------


 

“Adjustment Request” means any claim or request filed with any Tax Authority for
the adjustment, refund, or credit of Taxes, including (a) any adjustment
pursuant to an amended Tax Return, and (b) any claim for a refund or credit of
Taxes.

 

“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contract or otherwise. The term Affiliate shall refer
to Affiliates of a person as determined at the relevant time for the
determination, provided for the period from and after the Distribution, no
member of the B/E Group shall be deemed an Affiliate of the KLX Group and no
member of the KLX Group shall be deemed an Affiliate of the B/E Group.

 

“Agreement” shall mean this Tax Sharing and Indemnification Agreement.

 

“B/E” shall have the meaning set forth in the first sentence of this Agreement.

 

“B/E Active Trade or Business” means the active conduct (as defined in
Section 355(b)(2) of the Code and the Treasury Regulations thereunder) by B/E
and its “separate affiliated group” (as defined in Section 355(b)(3)(B) of the
Code) of the Manufacturing Business as conducted immediately prior to the
Distribution.

 

“B/E Adjustment” means any proposed adjustment by a Tax Authority or claim for
refund or credit asserted in a Tax Contest to the extent that, under this
Agreement, B/E would be exclusively liable for any resulting Tax or exclusively
entitled to receive any resulting Tax Benefit.

 

“B/E Affiliated U.S. Tax Group” shall have the meaning set forth in the recitals
to this Agreement.

 

“B/E Board Certificate” shall have the meaning set forth in Section 7.3(d) of
this Agreement.

 

“B/E Capital Stock” means all classes or series of stock of B/E, including
(i) the B/E Common Stock, (ii) all options, warrants and other rights to acquire
such stock and (iii) all instruments properly treated as stock in B/E for U.S.
federal income tax purposes.

 

“B/E Common Stock” means the single class of common stock of B/E authorized and
outstanding on the Distribution Date.

 

“B/E D/355 Certificate” means an officers’ certificate in which the B/E D/355
Representations are made or confirmed on behalf of B/E in connection with the
issuance of the Tax Opinion relating to the Tax-Free Status of the External
Spin-Off.

 

“B/E D/355 Representations” means certain representations, statements,
undertakings and covenants of B/E provided in connection with the issuance of
the Tax Opinion relating to the Tax-Free Status of the External Spin-Off.

 

7

--------------------------------------------------------------------------------


 

“B/E Federal Consolidated Income Tax Return” means any United States Federal
Income Tax Return for the B/E Affiliated U.S. Tax Group.

 

“B/E Foreign Combined Income Tax Return” means a consolidated, combined unitary
or other similar Foreign Income Tax Return or any Foreign Income Tax Return with
respect to any profit and/or loss sharing group, group payment or similar group
or fiscal unity that actually includes, by election or otherwise, one or more
members of the B/E Group together with one or more members of the KLX Group (but
not, for the absence of doubt, United Kingdom companies claiming group relief).

 

“B/E Group” means B/E and its Affiliates, excluding any entity after the
Distribution that is a member of the KLX Group.

 

“B/E Group Percentage” means 100% minus the KLX Group Percentage.

 

“B/E Separate Return” means any Separate Return of B/E or any member of the B/E
Group.

 

“B/E State Combined Income Tax Return” means a consolidated, combined unitary or
other similar State Income Tax Return that actually includes, by election or
otherwise, one or more members of the B/E Group together with one or more
members of the KLX Group.

 

“Business Day” has the meaning set forth in the Separation and Distribution
Agreement.

 

“CMS Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Compensation” shall have the meaning set forth in Section 6.2.

 

“Contribution” means the contribution of the KLX Assets that comprise the CMS
Business, including the stock of the KLX Subsidiaries and liabilities related to
the CMS Business, by B/E to KLX in exchange for (i) KLX Common Stock, and
(ii) cash in an amount up to $750 million representing a portion of the net loan
proceeds borrowed by KLX in connection with the Contribution, which cash will be
used to fund the Debt Repayment (“Cash Proceeds”).

 

“Controlling Party” shall have the meaning set forth in Section 10.2(g) of this
Agreement.

 

“Debt Repayment” means the use by B/E of the Cash Proceeds to repay a portion of
the 5.25% Senior Unsecured Notes due 2022 and/or the 6.875% Senior Unsecured
Notes due 2020 in connection with the Contribution and the Distribution.

 

“Distribution” means the pro rata distribution by B/E, in respect of the B/E
Common Stock, of all of the KLX Common Stock held by B/E to shareholders of B/E
on the basis of one share of KLX Common Stock in respect of two shares of B/E
Common Stock.

 

8

--------------------------------------------------------------------------------


 

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Employee Matters Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

 

“External Spin-Off” means the Contribution, the Debt Repayment and the
Distribution.

 

“Federal Income Tax” means any Tax imposed by Subtitle A of the Code, and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

 

“Federal Other Tax” means any Tax imposed by the federal government of the
United States of America other than any Federal Income Taxes, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

 

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” means the final resolution of liability for any Income Tax
or Other Tax for any Tax Period by or as a result of (1) a final and
unappealable decision, judgment, decree or other order of a court of competent
jurisdiction; (2) a final settlement, compromise or other agreement with the
relevant Tax Authority, an agreement that constitutes a determination under
Section 1313(a)(4) of the Code, an agreement contained in an IRS form 870-AD, a
closing agreement or accepted offer in compromise under Section 7121 or 7122 of
the Code, or a comparable agreement under State, local or foreign law; (3) the
expiration of the applicable statute of limitations; or (4) payment of such Tax,
if assessed by a Tax Authority, pursuant to an agreement in writing by B/E and
KLX (or any of their Affiliates) to accept such assessment.

 

“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulation Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

 

“Foreign Other Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, other than any Foreign Income Taxes, and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

 

“Foreign Tax” means any Foreign Income Taxes and/or Foreign Other Taxes.

 

“Group” means the B/E Group or the KLX Group, or both, as the context requires.

 

“High-Level Dispute” means any dispute or disagreement (a) relating to liability
under Section 7.5 of this Agreement or (b) in which the amount of liability in
dispute exceeds $10 million.

 

9

--------------------------------------------------------------------------------


 

“IP Sale” means the sale, license or other transfer (directly or indirectly and
including through a cost sharing or similar arrangement) of the non-U.S.
intellectual property relating to the CMS Business formerly held by B/E and
other B/E Group members to one or more non-U.S. members of the KLX Group.

 

“IP Sale Taxes” means any Taxes imposed on or otherwise payable by B/E or the
other members of the B/E Group for any Tax Period (before, including and after
the Distribution) arising from or otherwise attributable to the IP Sale,
including, for the avoidance of doubt, any increase in Taxes resulting from a
Final Determination.

 

“Income Tax” means any Federal Income Tax, State Income Tax and/or Foreign
Income Tax.

 

“Intended Tax Treatment” means the tax treatment of any Restructuring
Transaction as originally reported on the relevant Tax Return by the Responsible
Company in a manner consistent with the relevant Tax Opinion.

 

“Internal Restructuring” shall have the meaning set forth in the recitals to
this Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“KLX” shall have the meaning set forth in the first sentence of this Agreement.

 

“KLX Active Trade or Business” means the active conduct (as defined in
Section 355(b)(2) of the Code and the Treasury Regulations thereunder) by KLX
and its “separate affiliated group” (as defined in Section 355(b)(3)(B) of the
Code) of the aerospace consumables products distribution segment of the CMS
Business as conducted immediately prior to the Distribution.

 

“KLX Adjustment” means any proposed adjustment by a Tax Authority or claim for
refund or credit asserted in a Tax Contest to the extent that, under this
Agreement, KLX would be exclusively liable for any resulting Tax or exclusively
entitled to receive any resulting Tax Benefit.

 

“KLX Board Certificate” shall have the meaning set forth in Section 7.2(d) of
this Agreement.

 

“KLX Capital Stock” means all classes or series of stock of KLX, including
(i) the KLX Common Stock, (ii) all options, warrants and other rights to acquire
such stock and (iii) all instruments properly treated as stock in KLX for U.S.
federal income tax purposes.

 

“KLX Carryback” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax Attribute of any member of the KLX Group which may
or must be carried from one Tax Period to another prior Tax Period under the
Code or other applicable Tax Law.

 

“KLX Common Stock” means the single class of authorized and outstanding common
stock of KLX immediately after the Distribution.

 

10

--------------------------------------------------------------------------------


 

“KLX D/355 Certificate” means an officers’ certificate in which the KLX D/355
Representations are made or confirmed on behalf of KLX in connection with the
issuance of the Tax Opinion relating to the Tax-Free Status of the External
Spin-Off.

 

“KLX D/355 Representations” means certain representations, statements,
undertakings and covenants of KLX provided in connection with the issuance of
the Tax Opinion relating to the Tax-Free Status of the External Spin-Off.

 

“KLX Federal Consolidated Income Tax Return” shall mean any United States
Federal Income Tax Return for the affiliated group (as that term is defined in
Section 1504 of the Code) of which KLX is the common parent.

 

“KLX Group” means KLX and its Affiliates, as determined immediately after the
Distribution, including the KLX Subsidiaries.

 

“KLX Group Percentage” means the percentage determined by dividing (i) the
simple average of the volume weighted average per share price of the KLX Common
Stock trading on the trading days commencing with the first trading day
following the Distribution Date and ending with the last trading day concurrent
with or immediately preceding the thirtieth day following the Distribution Date,
by (ii) the sum of (A) the amount determined in clause (i) and (B) the simple
average of the volume weighted average per share price of the B/E Common Stock
trading on the trading days commencing with the first trading day following the
Distribution Date and ending with the last trading day concurrent with or
immediately preceding the thirtieth day following the Distribution Date.

 

“KLX Separate Return” means any Separate Return of KLX or any member of the KLX
Group.

 

“KLX Subsidiaries” means the entities listed on Exhibit 21.1 of Form 10 (as
defined in the Separation and Distribution Agreement).

 

“Manufacturing Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

“Mitigation Amount” shall have the meaning set forth in Section 6.2 of this
Agreement.

 

“Non-Controlling Party” shall have the meaning set forth in Section 10.2(g) of
this Agreement.

 

“Other Tax” means any Federal Other Tax, State Other Tax, and/or Foreign Other
Tax.

 

“Past Practices” shall have the meaning set forth in Section 4.4(a) of this
Agreement.

 

“Payment Date” means (i) with respect to any B/E Federal Consolidated Income Tax
Return, the due date for any required installment of estimated taxes determined
under Section 6655 of the Code, the due date (determined without regard to
extensions) for filing the Return determined under Section 6072 of the Code, and
the date the Return is filed; and (ii) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.

 

11

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

 

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date, and, in the case of any Straddle Period, the portion of such Straddle
Period beginning the day after the Distribution Date.

 

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.

 

“Prime Rate” means the base rate on corporate loans charged JPMorgan Chase Bank,
N.A. from time to time, compounded daily on the basis of a year of 365 or 366
(as applicable) days and actual days elapsed.

 

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7 to enter into
a transaction or series of transactions), whether such transaction is supported
by KLX or B/E, as applicable, management or shareholders, is a hostile or
unsolicited acquisition, or otherwise, as a result of which B/E or KLX would
merge or consolidate with any other Person or as a result of which any Person or
any group of related Persons would (directly or indirectly) acquire, or have the
right to acquire, from B/E or KLX and/or one or more holders of outstanding
shares of B/E Capital Stock or KLX Capital Stock, as applicable and including
through a stock offering or other issuance, a number of shares of B/E Capital
Stock or KLX Capital Stock that would, when combined with any other changes in
ownership of B/E Capital Stock or KLX Capital Stock pertinent for purposes of
Section 355(e) of the Code, comprise 35% or more of (A) the value of all
outstanding shares of B/E Capital Stock or KLX Capital Stock as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (B) the total combined voting power of all
outstanding shares of B/E Capital Stock or KLX Capital Stock as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (i) the adoption by B/E or KLX of a
shareholder rights plan that meets the requirements of Revenue Ruling 90-11,
(ii) issuances of stock by B/E or KLX that satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d) or (iii) transfers of stock on an
established securities market that are described in Safe Harbor VII of Treasury
Regulation Section 1.355-7(d). For this purpose, any recapitalization,
repurchase or redemption of B/E Common Stock or other Capital Stock or KLX
Common Stock or other Capital Stock (as the case may be) and any amendment to
the certificate of incorporation (or other organizational documents) of B/E or
KLX (as the case may be) shall be treated as an indirect acquisition of such
stock by any shareholder to the extent such shareholder’s percentage interest in
interests that are treated as outstanding equity in B/E or KLX (as the case may
be) for U.S. federal income tax purposes increases by vote or value. This
definition and the application thereof are intended to monitor compliance with
Section 355(e) of the Code and shall be

 

12

--------------------------------------------------------------------------------


 

interpreted accordingly. Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in this definition and its interpretation.

 

“Representation Letters” means the representation letters delivered or
deliverable by B/E and KLX (and their officers) in connection with the rendering
by Tax Advisors of the Tax Opinions, including, with respect to the Tax Opinion
relating to the Tax-Free Status of the External Spin-Off, the B/E D/355
Certificate, the KLX D/355 Certificate, and the Senior Management Representation
Letter.

 

“Responsible Company” means, with respect to any Tax Return, the Company having
the primary responsibility for preparing and filing such Tax Return under this
Agreement.

 

“Restructuring Tax” means any Tax imposed as a result of or directly in
connection with the Restructuring Transactions, including any Transfer Tax but
excluding any IP Sale Tax and any Tax that is a Tax-Related Loss.

 

“Restructuring Transactions” means the distributions, transfers, assignments,
exchanges and other transactions contemplated by the Internal Restructuring as
described on Exhibit A to this Agreement, but excluding for the avoidance of
doubt, the External Spin-Off and the IP Sale.

 

“Ruling” means a private letter ruling issued by the IRS to B/E to the effect
that a transaction will not affect the Tax-Free Status or the Intended Tax
Treatment.

 

“Ruling Request” means any letter filed by B/E with the IRS requesting a Ruling
(including all attachments, exhibits, and other materials submitted with such
ruling request letter) and any amendment or supplement to such ruling request
letter.

 

“Section 336(e) Election” shall have the meaning set forth in Section 6.3 of
this Agreement.

 

“Section 7.2(d) Acquisition Transaction” means any transaction or series of
transactions involving KLX that is not a Proposed Acquisition Transaction but
would be a Proposed Acquisition Transaction if the percentage reflected in the
definition of Proposed Acquisition Transaction were 20% instead of 35%.

 

“Section 7.3(d) Acquisition Transaction” means any transaction or series of
transactions involving B/E that is not a Proposed Acquisition Transaction but
would be a Proposed Acquisition Transaction if the percentage reflected in the
definition of Proposed Acquisition Transaction were 20% instead of 35%.

 

“Senior Management Representation Letter” means the certificate from the
Co-Chief Executive Officer and Chairman of B/E (and, following the Distribution,
the Executive Chairman of B/E and Chief Executive Office and Chairman of KLX) in
which certain representations and statements are made in connection with the
issuance of the Tax Opinion relating to the Tax-Free Status of the External
Spin-Off.

 

13

--------------------------------------------------------------------------------


 

“Separate Return” means (a) in the case of any Tax Return of any member of the
KLX Group (including any consolidated, combined or unitary Return), any such Tax
Return that does not include any member of the B/E Group and (b) in the case of
any Tax Return of any member of the B/E Group (including any consolidated,
combined or unitary Return), any such Tax Return that does not include any
member of the KLX Group.

 

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement between B/E and KLX dated as of December 15, 2014.

 

“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State which is based upon, measured by, or
calculated with respect to: (i) net income or profits or net receipts
(including, but not limited to, any capital gains, minimum Tax, or any Tax on
items of Tax preference, but not including sales, use, real or personal
property, value added, escheat, excise or transfer or similar Taxes) or
(ii) multiple bases (including franchise, doing business and occupation Taxes)
if one or more bases upon which such Tax may be based, measured by, or
calculated with respect to, is described in clause (i) together in each case
with any interest, penalties, additions to tax or additional amounts in respect
of the foregoing.

 

“State Other Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State other than any State Income Taxes,
including, for the avoidance of doubt, sales, use, real or personal property,
value added, excise, goods and services, customs, escheat and similar Taxes, and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

 

“State Tax” means any State Income Taxes and/or State Other Taxes.

 

“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

 

“Tax Adjustment” means an adjustment of any item of income, gain, loss,
deduction, credit or other Tax Attribute.

 

“Tax Advisor” means an independent tax counsel or an accounting firm of
recognized national standing in the United States or other applicable
jurisdiction that imposes the Tax in respect of which advice is rendered or an
opinion is delivered, provided that, for the avoidance of doubt, if acceptable
to both Parties, the Tax Advisor for a matter can be the auditor of either
Party.

 

14

--------------------------------------------------------------------------------


 

“Tax Attribute” shall mean a net operating loss, net capital loss, unused
investment credit, unused foreign tax credit, excess charitable contribution,
general business credit or any other Tax Item that could reduce a Tax.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

“Tax Benefit” means any refund, credit, or other reduction in Taxes.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

 

“Tax-Free Status” shall have the meaning set forth in the recitals to this
Agreement.

 

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

 

“Tax Matters Dispute” shall have the meaning set forth in Section 14(a) of this
Agreement.

 

“Tax Materials” means the Representation Letters and any other materials
delivered or deliverable by B/E, KLX or any other member of their respective
Group in connection with the rendering by a Tax Advisor of the Tax Opinions.

 

“Tax Opinions” means the (i) the opinion of Shearman & Sterling LLP deliverable
to B/E and relating to the Tax-Free Status of the External Spin-Off, and
(ii) the opinions of one or more other Tax Advisors deliverable to B/E or KLX or
another member of their respective Group in connection with the Internal
Restructuring.

 

“Tax Package” shall have the meaning set forth in Section 8.2(b) of this
Agreement.

 

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

 

“Tax Records” means any Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contests, and any other books of account or records (whether
or not in written, electronic or other tangible or intangible forms and whether
or not stored on electronic or any other medium) required to be maintained under
the Code or other applicable Tax Laws or under any record retention agreement
with any Tax Authority.

 

“Tax-Related Losses” means (i) all U.S. federal, state and local and foreign
Taxes (including interest and penalties thereon) imposed pursuant to any
settlement, Final Determination, judgment or otherwise; (ii) all accounting,
legal and other professional fees, and

 

15

--------------------------------------------------------------------------------


 

court costs incurred in connection with such Taxes; and (iii) all costs,
expenses and damages associated with stockholder litigation or controversies and
any amount paid by B/E (or any B/E Affiliate) or KLX (or any KLX Affiliate) in
respect of the liability of shareholders, whether paid to shareholders or to the
IRS or any other Tax Authority, in each case, resulting from the failure of
(x) the Contribution, the Debt Repayment or the Distribution to qualify for
Tax-Free Status or (y) a transaction that is part of the Internal Restructuring
to have its Intended Tax Treatment.

 

“Tax Return” or “Return” means any return or report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar return, report, statement, declaration, or document required to be filed
under the Code or other Tax Law, including any attachments, exhibits, or other
materials submitted with any of the foregoing, and including any amendments or
supplements to any of the foregoing.

 

“Transfer Taxes” means all sales, use, transfer, recordation, documentary, stamp
or similar Other Taxes.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

 

“Unqualified Supplemental Tax Opinion” means an unqualified “will” opinion of a
Tax Advisor, which Tax Advisor is reasonably acceptable to B/E (if pursuant to
Section 7.2) or KLX (if pursuant to Section 7.3), on which B/E and KLX may rely
to the effect that a transaction will not affect the Tax-Free Status or the
Intended Tax Treatment, as applicable. Any such opinion shall assume that the
Contribution, the Debt Repayment and the Distribution would have qualified for
Tax-Free Status, and the Internal Restructuring would have qualified for the
Intended Tax Treatment, if the transaction in question did not occur and may
assume the accuracy of, and may rely upon, customary assumptions,
representations and undertakings reasonably satisfactory to B/E or KLX, as
applicable, contained in a certificate delivered by an officer of B/E or KLX as
the case may be.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

 

(b)  Interpretation. For purposes of this Agreement: (i) B/E and KLX are
sometimes collectively referred to herein as the “Companies” or the “Parties”
and, as the context requires, individually referred to herein as the “Company”
or a “Party” and (ii) each of the term B/E Group and the KLX Group shall refer
to their members for all Tax Periods whether before or after the Distribution
Date. The provisions of Section 1.02 of the Separation and Distribution
Agreement are incorporated by reference and shall apply to the terms and
provisions of this Agreement and the parties hereto mutatis mutandis.

 

16

--------------------------------------------------------------------------------


 

Section 2. Allocation of Tax Liabilities.

 

2.1       General Rule.

 

(a)         B/E Liability. B/E shall be liable for, and shall indemnify and hold
harmless the KLX Group from and against any and all liability for, Taxes which
are allocated to B/E under this Section 2 (including any increase in such Tax as
a result of a Final Determination).

 

(b)         KLX Liability. KLX shall be liable for, and shall indemnify and hold
harmless the B/E Group from and against any and all liability for, Taxes which
are allocated to KLX under this Section 2 (including any increase in such Tax as
a result of a Final Determination).

 

2.2       Allocation of United States Federal Income Tax and Federal Other Tax.
Except as provided in Section 2.6, Federal Income Tax and Federal Other Tax
shall be allocated as follows:

 

(a)         Allocation of Income Tax Relating to B/E Federal Consolidated Income
Tax Returns. With respect to any B/E Federal Consolidated Income Tax Return, B/E
shall be responsible for any and all Federal Income Taxes due with respect to or
required to be reported on any such Income Tax Return.

 

(b)         Allocation of Income Tax Relating to Federal Separate Income Tax
Returns. (i) B/E shall be responsible for any and all Federal Income Taxes due
with respect to or required to be reported on any B/E Separate Return; and
(ii) KLX shall be responsible for any and all Federal Income Taxes due with
respect to or required to be reported on any KLX Separate Return.

 

(c)          Allocation of Federal Other Tax. B/E shall be responsible for any
and all Federal Other Taxes attributable to the Manufacturing Business. KLX
shall be responsible for any and all Federal Other Taxes attributable to the CMS
Business.

 

2.3       Allocation of State Income and State Other Taxes. Except as provided
in Section 2.6, State Income Tax and State Other Tax shall be allocated as
follows:

 

(a)         Allocation of State Income Tax Relating to B/E State Combined Income
Tax Returns. B/E shall be responsible for any and all State Income Taxes due
with respect to or required to be reported on any B/E State Combined Income Tax
Return.

 

(b)         Allocation of State Income Tax Relating to Separate Returns. (i) B/E
shall be responsible for any and all State Income Taxes due with respect to or
required to be reported on any B/E Separate Return; and (ii) KLX shall be
responsible for any and all State Income Taxes due with respect to or required
to be reported on any KLX Separate Return.

 

(c)          Allocation of State Other Tax. B/E shall be responsible for any and
all State Other Taxes attributable to the Manufacturing Business. KLX shall be
responsible for any and all State Other Taxes attributable to the CMS Business.

 

2.4       Allocation of Foreign Taxes. Except as provided in Section 2.6,
Foreign Income Tax and Foreign Other Tax shall be allocated as follows:

 

(a)         Allocation of Foreign Income Tax Relating to B/E Foreign Combined
Income Tax Returns. B/E shall be responsible for any and all Foreign Income
Taxes due with respect to or required to be reported on any B/E Foreign Combined
Income Tax Return.

 

17

--------------------------------------------------------------------------------


 

(b)         Allocation of Foreign Income Tax Relating to Separate Returns.
(i) B/E shall be responsible for any and all Foreign Income Taxes due with
respect to or required to be reported on any B/E Separate Return, including
Foreign Income Tax of any member of the B/E Group imposed by way of withholding
by a member of the KLX Group; and (ii) KLX shall be responsible for any and all
Foreign Income Taxes due with respect to or required to be reported on any KLX
Separate Return, including Foreign Income Tax of any member of the KLX Group
imposed by way of withholding by a member of the B/E Group.

 

(c)          Allocation of Foreign Other Tax. B/E shall be responsible for any
and all Foreign Other Taxes attributable to the Manufacturing Business. KLX
shall be responsible for any and all Foreign Other Taxes attributable to the CMS
Business.

 

2.5       Taxes Not Shown on a Tax Return. Except as otherwise provided in this
Agreement, each Company and its respective Affiliates shall timely pay when due
any Taxes not shown on a Tax Return filed by a member of a Group, such as Taxes
invoiced by a Taxing Authority, for which such Company or Affiliate is liable
under applicable Tax Law.

 

2.6       Certain Transaction and Other Taxes.

 

(a)         KLX Liability. KLX shall be liable for, and shall indemnify and hold
harmless the B/E Group from and against any and all liability for:

 

(i)             100% of any IP Sale Taxes;

 

(ii)          50% of any Restructuring Taxes;

 

(iii)       Any Tax resulting from a breach by KLX of any covenant or
representation in this Agreement, the Separation and Distribution Agreement or
any Ancillary Agreement; and

 

(iv)      Any Tax-Related Losses for which KLX is responsible pursuant to
Section 7.5 of this Agreement.

 

(b)         B/E Liability. B/E shall be liable for, and shall indemnify and hold
harmless the KLX Group from and against any and all liability for:

 

(i)            50% of any Restructuring Taxes;

 

(ii)         Any Tax resulting from a breach by B/E of any covenant or
representation in this Agreement, the Separation and Distribution Agreement or
any Ancillary Agreement; and

 

(iii)      Any Tax-Related Losses for which B/E is responsible pursuant to
Section 7.5 of this Agreement.

 

(c)          IP Sale Taxes. For purposes of determining IP Sale Income Taxes and
amounts indemnified against by KLX on account of IP Sale Taxes, the Income Taxes
with respect to the IP Sale shall be computed on a with or without basis by
determining for each Tax Period the excess, if any, of the amount of Taxes
actually payable by the B/E Group by taking into account

 

18

--------------------------------------------------------------------------------


 

the IP Sale over the amount of hypothetical Taxes payable by the B/E Group
without taking into account the IP Sale for each Tax Period (by assuming that
the IP Sale was implemented by the KLX Group after the Distribution Date with no
Tax consequences for the B/E Group in any Tax Period) and KLX shall pay to B/E
the amount of any such excess Taxes actually payable by B/E for each Tax Period
(including on an estimated basis) in accordance with Section 5.2. At the request
of either Party, the amount of IP Sale Taxes shall be computed or confirmed by a
Tax Advisor mutually selected by B/E and KLX, and the costs of such accounting
firm and any other reasonable out-of-pocket expenses related thereto shall be
borne by KLX. The Parties shall cooperate and act in good faith in assisting the
Tax Advisor in determining the scope of work and in computing or confirming IP
Sale Taxes under this Agreement. At the request of either Party during the
180-day period following the Distribution Date, the Parties shall explore the
treatment of the IP Sale as subject to the next day rule of Treasury Regulations
Section 1.1502-76(b)(1)(ii)(B) and shall jointly determine the reporting of the
IP Sale for such purposes, provided if the Parties cannot agree, they shall
follow the provisions of Section 14.

 

(d)         Certain Transfer Taxes. The Parties agree that any and all Transfer
Taxes, imposed in connection with the transfer of the KLX Assets from B/E to KLX
pursuant to the Contribution shall be borne equally by B/E and KLX. B/E shall
determine the manner in which any Transfer Taxes and any corresponding
transactions are reported for Tax purposes, including any position that no
Transfer Taxes are due and payable and, unless otherwise required pursuant to a
Final Determination, no member of the KLX Group shall take any action that is
inconsistent with the manner in which such Transfer Taxes are reported. B/E
shall file (or cause to be filed) all necessary documentation with respect to
such Transfer Taxes on a timely basis; provided that KLX Group shall cooperate
with the preparation of any such documentation and, to the extent required by
applicable Tax law, will timely file such documentation.

 

Section 3. Proration of Taxes for Straddle Periods. With respect to any Straddle
Period, B/E and KLX shall treat, and elect to treat the close of the
Distribution Date as the last day of the Tax Period. If no such election is
permitted, the Taxes for the Straddle Period shall be allocated to the
Pre-Distribution Period as follows: (i) in the case of real or personal property
taxes, taxes based on capital, or a flat minimum amount tax, the total amount of
such Taxes multiplied by a fraction, the numerator of which is the number of
days in the partial period through and including the Distribution Date and the
denominator of which is the total number of days in such Straddle Period; and
(ii) in the case of all other Taxes, including Income Taxes, based upon an
actual closing of the books methodology, as determined in accordance with the
relevant books and records; provided that, if the Distribution Date is not on a
date for which there is a closing of the financial accounting records for KLX,
the closing of the books methodology will be applied to ratably allocate Tax
Items for the month which includes the Distribution Date, except that any
extraordinary Tax Items (based on the principles of Treasury Regulation
Section 1.1502-76(b)(2)(ii)(C)) shall be allocated to the Pre-Distribution and
Post-Distribution Period, as applicable.

 

Section 4. Preparation and Filing of Tax Returns.

 

4.1 General. Except as otherwise provided in this Section 4, Tax Returns shall
be prepared and filed when due (including extensions) by the Person obligated to
file such Tax Returns under the Code or other applicable Tax Law.

 

19

--------------------------------------------------------------------------------


 

4 2 B/E’s Responsibility. B/E shall prepare and file, or to cause to be prepared
and filed:

 

(a)         Federal Consolidated. B/E Federal Consolidated Income Tax Returns
for Tax Periods ending on, before or after the Distribution Date;

 

(b)         State Combined. B/E State Combined Income Tax Returns and B/E
Foreign Combined Income Tax Returns for Tax Periods ending on, before or after
the Distribution Date;

 

(c)          Separate. B/E Separate Returns for Tax Periods ending on, before or
after the Distribution Date.

 

(d)         Cooperation. For any Tax Return described in this Section 4.2, KLX
agrees to, and shall compel each other member of the KLX Group whose Tax
information is included in any such Tax Return to (i) evidence agreement to be
included in such Tax Return on the appropriate form and (ii) take such other
action, including any elections or powers of attorney, as B/E in good faith
determines to be reasonably necessary to prepare, complete and timely file such
Tax Return (including the payment of any Taxes shown as due thereon) and to
carry out the purposes and intent of this Section 4.2.

 

4.3 KLX’s Responsibility. KLX shall prepare and file, or shall cause to be
prepared and filed, all Tax Returns required to be filed by or with respect to
members of the KLX Group other than those Tax Returns which B/E is required to
prepare and file under Section 4.2. The Tax Returns required to be prepared and
filed by KLX under this Section 4.3 shall include (a) any KLX Federal
Consolidated Income Tax Return for Tax Periods ending after the Distribution
Date and (b) KLX Separate Returns required to be filed for Tax Periods ending
on, before or after the Distribution Date.

 

4.4 Tax Accounting Practices.

 

(a)         General Rule. Except as provided in Section 4.4(b), with respect to
any Tax Return described in Section 4.3 for a Pre-Distribution Period or any
Straddle Period, such Tax Return shall be prepared in accordance with past
practices, accounting methods, elections or conventions (“Past Practices”) used
with respect to the Tax Returns in question (unless there is no reasonable basis
for the use of such Past Practices or unless there is no adverse effect to B/E),
and to the extent any items are not covered by Past Practices (or in the event
that there is no reasonable basis for the use of such Past Practices or there is
no adverse effect to B/E), in accordance with reasonable Tax accounting
practices selected by KLX. Except as provided in Section 4.4(b), B/E shall
prepare any Tax Return which it has the obligation and right to prepare and
file, or cause to be prepared and filed, under Section 4.2, in accordance with
reasonable Tax accounting practices selected by B/E, provided they are
consistent with Past Practices or do not have a materially adverse Tax effect on
KLX for Post-Distribution Periods, provided further, that the Parties may
mutually agree in writing within 90 days after the External Spin-Off to change
one or more of the tax accounting methods or practices related to KLX or the CMS
Business.

 

(b)         Reporting of Transactions. The Tax treatment reported on any Tax
Return that relates to the External Spin-Off and Restructuring Transactions
shall be consistent with the treatment thereof in the relevant Tax Opinions. To
the extent there is a Tax treatment relating to the External Spin-Off or
Restructuring Transactions which is not covered by the Tax Opinions, the

 

20

--------------------------------------------------------------------------------


 

Companies shall agree on the Tax treatment to be reported on any Tax Return. For
this purpose, the Tax treatment shall be determined by the Responsible Company
with respect to such Tax Return and shall be agreed to by the other Company
unless either (i) there is no reasonable basis for such Tax treatment, (ii) such
Tax treatment is inconsistent with the Tax treatment contemplated in the Tax
Opinions, or (iii) more favorable Tax treatment is available, as confirmed by an
opinion of a Tax Advisor (which opinion and Tax Advisor shall be reasonably
acceptable to the Responsible Party). Any dispute regarding such proper Tax
treatment shall be referred for resolution pursuant to Section 14, sufficiently
in advance of the filing date of such Tax Return (including extensions) to
permit timely filing of the Tax Return.

 

4.5 KLX Carrybacks and Claims for Refund. KLX hereby agrees that, unless B/E
consents in writing, (i) no Adjustment Request with respect to any B/E Federal
Consolidated Income Tax Return, B/E State Combined Income Tax Returns or any B/E
Foreign Combined Income Tax Returns (or any Return of Other Taxes described in
clause (ii) of Section 5.2) shall be filed, and (ii) any available elections to
waive the right to claim any KLX Carryback arising in a Post-Distribution Period
to any Pre-Distribution Period with respect to any B/E Federal Consolidated
Income Tax Return, B/E State Combined Income Tax Returns or any B/E Foreign
Combined Income Tax Returns (or any Return of Other Taxes described in clause
(ii) of Section 5.2) shall be made, and no affirmative election shall be made to
claim any such KLX Carryback; provided, however, that the Parties agree that any
such Adjustment Request shall be made with respect to any KLX Carryback, upon
the reasonable request of KLX, if such KLX Carryback is necessary to prevent the
loss of the Tax Benefit of such KLX Carryback and such Adjustment Request, based
on B/E’s sole, reasonable determination, will cause no Tax detriment to the B/E
Group or any member of the B/E Group (unless KLX agrees to reimburse B/E for the
Tax detriment at no net cost to B/E). Any Adjustment Request which B/E consents
to make under this Section 4.5 shall be prepared and filed by B/E or the
applicable member of the B/E Group, and KLX shall be responsible for any
out-of-pocket expenses with respect to such request and filing.

 

4.6 Apportionment of Earnings and Profits and Tax Attributes. As soon as
reasonably practicable following the Distribution Date, B/E shall notify KLX in
writing of the portion, if any, of any earnings and profits, overall foreign
loss or other Tax Attribute from Pre-Distribution Periods, including
consolidated, combined or unitary Tax Attributes, which B/E determines shall be
allocated or apportioned to the KLX Group under applicable Tax Law. B/E shall
provide reasonable timely updates to KLX of the allocation of Tax Attributes as
B/E finalizes Tax Returns for the B/E Group and as adjustments, if any, are
subsequently made to such Tax Returns. KLX and all members of the KLX Group
shall prepare all Tax Returns in accordance with such written notice. In the
event that any temporary or final amendments to Treasury Regulations are
promulgated after the date of this Agreement that provide for any election to
apply such regulations retroactively, then any such election shall be made only
to the extent that B/E and KLX mutually agree to make such election. As soon as
practicable after receipt of a written request from KLX, B/E shall provide
copies of any studies, reports, and workpapers supporting the earnings and
profits and other Tax Attributes allocable to KLX. Any dispute regarding the
apportionment of such earnings and profits or any Tax Attribute shall be
resolved pursuant to the provisions of Section 14 of this Agreement. All Tax
Returns prepared by the B/E Group and the KLX Group shall be consistent with any
allocation or apportionment as determined pursuant to this Section 4.6.

 

21

--------------------------------------------------------------------------------


 

Section 5. Tax Payments.

 

5.1       Payment of Taxes with Respect to B/E Federal Consolidated Income Tax
Returns, B/E State Combined Income Tax Returns, B/E Foreign Combined Income Tax
Returns. B/E shall pay to the IRS or other applicable Tax Authority any Tax due
with respect to any B/E Federal Consolidated Income Tax Return, B/E State
Combined Income Tax Returns and B/E Foreign Combined Income Tax Returns;
provided that Section 5.2 shall apply with respect to any IP Sale Taxes and
Restructuring Taxes.

 

5.2       Payment of Taxes With Respect to IP Sales Taxes, Restructuring Taxes
and Certain Returns of Other Taxes. In the case of any (i) Return described in
Section 5.1 or Section 5.3 for which IP Sale Taxes and/or Restructuring Taxes
will be reported, and (ii) Return of Other Taxes reflecting both Taxes for which
B/E is responsible under Section 2 and Taxes for which KLX is responsible under
Section 2:

 

(a)         Computation and Payment of Tax Due. At least five Business Days
prior to any Payment Date for any Tax Return, the Responsible Company shall
compute the amount of IP Sale Taxes, Restructuring Taxes or Other Taxes, as the
case may be, required to be paid to the applicable Tax Authority with respect to
such Tax Return on such Payment Date. The Responsible Company shall pay such
amount to such Tax Authority on or before such Payment Date (and provide notice
and proof of payment to the other Company).

 

(b)         Computation and Payment of Liability With Respect To Tax Due. Within
30 days following the earlier of (i) the due date (including extensions) for
filing any such Tax Return (excluding any Tax Return with respect to payment of
estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, if B/E is the Responsible
Company, then KLX shall pay to B/E the amount allocable to the KLX Group under
the provisions of Section 2, and if KLX is the Responsible Company, then B/E
shall pay to KLX the amount allocable to the B/E Group under the provisions of
Section 2, in each case, plus interest computed at the Prime Rate on the amount
of the payment based on the number of days from the earlier of (i) the due date
of the Tax Return (including extensions) or (ii) the date on which such Tax
Return is filed, to the date of payment. Notwithstanding the foregoing and
Section 5.2(a), in the case of Income Taxes that are IP Sale Taxes, at B/E’s
option, B/E shall be permitted to deliver to KLX a written computation in
reasonable detail showing the increase in Income Taxes payable by the B/E Group
(computed on a with and without basis in accordance with Section 2.6(c)) prior
to the date required by Section 5.2(a), and KLX shall pay the amount of such
increase in Income Taxes to B/E within twenty days of KLX’s receipt of such
computation; provided KLX shall have the right to have such written computation
confirmed by a Tax Advisor in accordance with Section 2.6(c) and, in such case,
KLX shall not be required to make a payment to B/E until the amount is confirmed
or otherwise determined by such Tax Advisor; provided further that if the
payment by KLX occurs after the date the relevant Tax Return is filed or the
payment of the relevant Taxes is made by B/E to a Tax Authority (including on an
estimated basis), KLX shall also pay interest at the Prime Rate on the amount of
the payment based on the number of days from the filing date or the Tax payment
date by B/E to the date B/E is reimbursed by KLX for such increased Taxes.

 

22

--------------------------------------------------------------------------------


 

(c)          Adjustments Resulting in Underpayments. In the case of any
adjustment pursuant to a Final Determination with respect to any such Tax
Return, the Responsible Company shall pay to the applicable Tax Authority when
due any additional Tax due with respect to such Return required to be paid as a
result of such adjustment pursuant to a Final Determination. The Responsible
Company shall compute the amount attributable to the KLX Group (or the B/E
Group) in accordance with Section 2 and KLX shall pay to B/E any amount due B/E
(or B/E shall pay KLX any amount due KLX) within 30 days from the later of
(i) the date the additional Tax was paid by the Responsible Company or (ii) the
date of receipt of a written notice and demand from the Responsible Company for
payment of the amount due, accompanied by evidence of payment and a statement
detailing the Taxes paid and describing in reasonable detail the particulars
relating thereto. Any payments required under this Section 5.2(c) shall include
interest computed at the Prime Rate based on the number of days from the date
the additional Tax was paid by the Responsible Company to the date of the
payment under this Section 5.2(c).

 

5.3       Payment of Separate Company Taxes. Each Company shall pay, or shall
cause to be paid, to the applicable Tax Authority when due all Taxes owed by
such Company or a member of such Company’s Group with respect to a Separate
Return of Income Taxes and with respect to a Separate Return of Other Taxes,
provided that (i) Separate Returns of Other Taxes described in Section 5.2 shall
be governed by Section 5.2, and (ii) Section 5.2 shall apply with respect to any
IP Sale Taxes and Restructuring Taxes.

 

5.4       Indemnification Payments. All indemnification payments under this
Agreement shall be made by B/E directly to KLX and by KLX directly to B/E and
shall be treated by B/E and KLX (and their respective Affiliates) in the manner
set forth in Section 13; provided, however, that if the Companies mutually agree
with respect to any such indemnification payment, any member of the B/E Group,
on the one hand, may make such indemnification payment to any member of the KLX
Group, on the other hand, and vice versa.

 

5.5              Recomputations. Notwithstanding anything to the contrary set
forth in this Agreement, if one Party makes a payment on account of Taxes to
another Party under this Agreement, including with respect to a Tax indemnified
against, and the amount of such payment, because of an amended Return, Tax
Authority adjustment, Final Determination, carryover of a Tax Item or otherwise,
would be increased or decreased if computed at a later date, at the written
request of either Party, the Parties shall recompute such payment at such later
date and an appropriate adjusting payment shall be made between the Parties
promptly following such recomputation.

 

Section 6. Tax Benefits.

 

6.1       Tax Benefits.

 

(a)         General. Except as set forth below, B/E shall be entitled to any
refund (and any interest thereon received from the applicable Tax Authority) of
Income Taxes and Other Taxes for which B/E is liable hereunder, KLX shall be
entitled to any refund (and any interest thereon received from the applicable
Tax Authority) of Income Taxes and Other Taxes for which KLX is liable hereunder
and a Company receiving a refund (including by way of credit or offset) to which
another Company is entitled hereunder shall pay over such refund (net of charges
imposed

 

23

--------------------------------------------------------------------------------


 

on the Company receiving the refund) to such other Company within 30 days after
such refund is received (together with interest computed at the Prime Rate based
on the number of days from the date the refund was received to the date the
refund was paid over).

 

(b)         Reimbursements. Subject to Section 6.3, if a member of the KLX Group
actually realizes in cash any Tax Benefit as a result of an adjustment pursuant
to a Final Determination to any Taxes for which a member of the B/E Group is
liable hereunder (or to any Tax Attribute of a member of the B/E Group) and such
Tax Benefit would not have arisen but for such adjustment (determined on a “with
and without” basis (treating any such Tax Benefit as the last item claimed for
the taxable year, including after the utilization of any available net operating
loss carryforwards)), or if a member of the B/E Group actually realizes in cash
any Tax Benefit as a result of an adjustment pursuant to a Final Determination
to any Taxes for which a member of the KLX Group is liable hereunder (or to any
Tax Attribute of a member of the KLX Group) and such Tax Benefit would not have
arisen but for such adjustment (determined on a “with and without” basis
(treating any such Tax Benefit as the last item claimed for the taxable year,
including after the utilization of any available net operating loss
carryforwards)), KLX or B/E, as the case may be, shall make a payment to either
B/E or KLX, as appropriate, within 30 days following such actual realization of
the Tax Benefit, in an amount equal to such Tax Benefit actually realized in
cash (including any Tax Benefit actually realized as a result of the payment)
plus interest on such amount computed at the Prime Rate based on the number of
days from the date of such actual realization of the Tax Benefit to the date of
payment of such amount under this Section 6.1(b). For the avoidance of doubt, a
Tax Benefit is actually realized when the amount of Tax payable is reduced below
the amount that would otherwise be payable without the Tax Benefit.

 

(c)          Cooperation. If as a result of an assessment by a Tax Authority,
amended Return or otherwise, there is an increase in Taxes for which one Group
is liable hereunder because of additional income, reduction in a Tax Attribute
or otherwise, then the other Group shall at the request of the first Group file
an amended Return or otherwise pursue any Tax Benefits claim available to the
other Group as a result of the Tax adjustment to the first Group, provided that
the first Group has furnished the other Group with (i) an opinion of a Tax
Advisor reasonably satisfactory to the other Group to the effect that it is more
likely than not that the other Group will prevail in obtaining Tax Benefits or
otherwise reducing the Taxes of the other Group because of the Tax adjustment to
the first Group, and (ii) an acknowledgement that the first Group will reimburse
the other Group for all reasonable out-of-pocket expenses incurred by the other
Group in connection with making such Tax Benefit claim.

 

6.2            B/E and KLX Income Tax Deductions in Respect of Certain
Compensation. Solely a member of the B/E Group shall be entitled to claim any
Income Tax deduction on its Tax Return arising from the payment of the 2014 cash
bonuses, as described in Section 7.01(a) of the Employee Matters Agreement, and
any vesting, exercise, disqualifying disposition, payment or other relevant
taxable event occurring prior to the Effective Time with respect to any
compensation, including, without limitation, salary, equity awards, incentive
compensation and deferred compensation (“Compensation”). Solely a member of the
B/E Group shall be entitled to claim any Income Tax deduction on its Tax Return
arising from the vesting, exercise, disqualifying disposition, payment or other
relevant taxable event with respect to any Compensation earned by any individual
who has ceased to provide services to any member of

 

24

--------------------------------------------------------------------------------


 

either the B/E Group or the KLX Group prior to the Effective Time. Solely the
member of the Group for which the relevant individual is currently employed at
the time of the vesting, exercise, disqualifying disposition, payment or other
relevant taxable event, occurring after the Effective Time (other than the
payment of the 2014 cash bonuses, as described in Section 7.01(a) of the
Employee Matters Agreement), as appropriate, in respect of Compensation shall be
entitled to claim any Income Tax deduction arising from such Compensation on its
respective Tax Return associated with such event. If, as a result of a Final
Determination, the Group that claimed a deduction pursuant to this Section 6.2
is not allowed that deduction, in whole or in part, the other Group shall, upon
request by such first Group, make a claim for such deductions if the taxable
year to which such deductions would relate is not yet closed; provided, that the
first Group has furnished the other Group (1) an opinion of a Tax Advisor
reasonably satisfactory to the other Group that such deduction by the other
Group is more likely than not to be sustained based on the Final Determination
and (2) an acknowledgement that the first Group will reimburse the other Group
for all reasonable out-of-pocket expenses incurred by the other Group in
connection with claiming such deduction. The other Group shall pay the first
Group an amount equal to the amount by which the Taxes of the other Group have
been actually reduced, as reflected on an amended Tax Return or claim for a
refund, as a result of such deduction in such taxable year, or any prior or
future taxable year to which such deductions may be carried, (the “Mitigation
Amount”) assuming that such deductions will be treated as used after any other
Tax Attribute of the claiming Group; provided that, if such deduction by such
other Group is not sustained in whole or in part in a Final Determination, the
Group that received the Mitigation Amount shall return to the Group that paid
the Mitigation Amount an amount equal to the reduction in the Mitigation Amount
(if any) as a result of such Final Determination together with interest on the
reduced amount for the period such amount was held by the returning Group;
provided, further, that the other Group shall be required to pay the first Group
in respect of any Tax Benefit realized in a future year only at the time when
such benefit is actually realized (as determined under the principles of
Section 6.1).

 

6.3              Protective Section 336(e) Election. Pursuant to Treasury
Regulation Sections 1.336-2(h)(1)(i) and 1.336-2(j), B/E and KLX agree that B/E
shall have the option to make a timely protective election under
Section 336(e) of the Code and the Regulations issued thereunder for KLX and
each KLX Subsidiary as identified by B/E with respect to the Distribution (a
“Section 336(e) Election”). It is intended that a Section 336(e) Election will
have no effect unless the Distribution is a “qualified stock disposition,” as
defined in Treasury Regulation Section 1.336-1(b)(6), either because (a) the
Distribution is not a transaction described in Treasury Regulation
Section 1.336-1(b)(5)(i)(B) or (b) Treasury Regulation
Section 1.336-1(b)(5)(ii) applies to the Distribution. If B/E decides to make a
Section 336(e) Election, (i) B/E shall notify KLX in writing within 180 days
after the Distribution Date, the Companies shall enter into a binding, written
agreement and KLX shall cooperate with B/E in making the
Section 336(e) Election, including filing any statements, amending any Tax
Returns or such other action B/E determines is reasonably necessary to carry out
the Section 336(e) Election, and (ii) if the Section 336(e) Election becomes
effective, no member of the KLX Group shall take any position inconsistent with
the Section 336(e) Election except as may be required by a Final Determination.
If and to the extent that a Section 336(e) Election is made by B/E and there is
a failure of one or more of the Distribution, Contribution or Debt Repayment to
qualify (in whole or in part) for the Tax-Free Status, and the resulting Taxes
(including any Taxes attributable to the Section 336(e) Election) are borne by
B/E (rather than KLX because of KLX’s indemnification obligations

 

25

--------------------------------------------------------------------------------


 

under this Agreement or otherwise), then, to that extent, B/E shall be entitled
to quarterly payments from KLX equal to 85 percent of the actual Tax savings if,
as and when realized (using the principles of Section 6.1) arising from the step
up in Tax basis resulting from the Section 336(e) Election, determined on a
“with and without” basis (treating any deductions or amortization attributable
to the step up in tax basis resulting from the Section 336(e) Election as the
last items claimed for any taxable year, including after the utilization of any
available net operating loss carryforwards), and less a reasonable charge for
administrative expenses and other reasonable out-of-pocket expenses necessary to
secure the Tax savings.

 

Section 7. Tax-Free Status.

 

7.1               Tax Opinions and Representation Letters.

 

(a)         General. Each of KLX and B/E hereby represents and agrees for itself
and on behalf of its Affiliates that (A) it has or will review the
Representation Letters and other Tax Materials and, subject to any
qualifications therein, all information contained in such Representation Letters
and other Tax Materials that concerns or relates to such Company or any member
of its respective Group will be true, correct and complete, from the time
presented or made through the Distribution Date and thereafter as relevant,
(B) it is unaware of any fact or circumstance that is inconsistent with the
Representation Letters, the other Tax Materials or the conclusions of the Tax
Opinions, and (C) no member of its respective Group has any plan or intention to
take any action or fail to take any action if such action or failure to act
would be inconsistent with the Representation Letters and/or the other Tax
Materials.

 

(b)         Internal Restructuring. KLX and B/E acknowledge that one or more of
the Tax Opinions and the Representation Letters or other Tax Materials in
respect of the Internal Restructuring have not yet been obtained or submitted or
may not have been so submitted or obtained in final form. KLX and B/E shall use
their commercially reasonable efforts and shall cooperate in good faith to
finalize the Representation Letters or other Tax Materials for the Internal
Restructuring as soon as possible hereafter and to cause the same to be
submitted to the Tax Advisors, or other governmental authorities as B/E shall
deem necessary or desirable and shall take such other commercially reasonable
actions as may be necessary or desirable to obtain the Tax Opinions in order to
confirm the Intended Tax Treatment.

 

7.2                       Restrictions on KLX.

 

(a)         General. KLX agrees that it will not take or fail to take, or permit
any KLX Affiliate to take or fail to take, any action where such action or
failure to act would be inconsistent with or cause to be untrue any information,
statement, representation, undertaking or covenant in any Representation Letter,
or in the other Tax Materials or in one or more of the Tax Opinions. KLX agrees
that it will not take or fail to take, or permit any KLX Affiliate to take or
fail to take, any action which prevents or could reasonably be expected to
prevent or otherwise disqualify (A) the Tax-Free Status, or (B) the Intended Tax
Treatment.

 

(b)         ATB. KLX agrees that, from the date hereof until the first day after
the two-year anniversary of the Distribution Date, it will continue to be
engaged in the KLX Active Trade or

 

26

--------------------------------------------------------------------------------


 

Business for purposes of Section 355(b)(2) of the Code, taking into account
Section 355(b)(3) of the Code.

 

(c)          Additional Restricted Actions. KLX agrees that, from the date
hereof until the first day after the two-year anniversary of the Distribution
Date, KLX will not (i) enter into any Proposed Acquisition Transaction or, to
the extent KLX has the right to prohibit any Proposed Acquisition Transaction
involving KLX, permit any Proposed Acquisition Transaction to occur or otherwise
provide its approval or board of directors’ recommendation to a Proposed
Acquisition Transaction involving KLX, (ii) merge or consolidate with any other
Person or liquidate or partially liquidate, (iii) in a single transaction or
series of transactions sell or transfer (other than sales or transfers of
inventory in the ordinary course of business) all or substantially all of the
assets that were transferred to KLX pursuant to the Contribution or sell or
transfer 30% or more of the gross assets of the KLX Active Trade or Business or
30% or more of the consolidated gross assets of the KLX Group (such percentages
to be measured based on fair market value as of the Distribution Date),
(iv) redeem or otherwise repurchase (directly or through a KLX Affiliate) any
KLX Capital Stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48), (v) amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, affecting the
voting rights of KLX Capital Stock (including, without limitation, through the
conversion of one class of KLX Capital Stock into another class of KLX Capital
Stock) or (vi) take any other action or actions which in the aggregate (and
taking into account any other transactions described in this subparagraph (c))
would be reasonably likely to have the effect of causing or permitting one or
more Persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in KLX or
otherwise jeopardize the Tax-Free Status for the External Spin-Off, unless prior
to taking any such action set forth in the foregoing clauses (i) through (vi),
(A) KLX shall have requested that B/E obtain a Ruling in accordance with
Section 7.4 and B/E shall have received such a Ruling in form and substance
satisfactory to B/E in its sole and absolute discretion (exercised in good faith
solely to preserve the Tax-Free Status), (B) KLX shall provide B/E with an
Unqualified Supplemental Tax Opinion in form and substance satisfactory to B/E
in its sole and absolute discretion (exercised in good faith solely to preserve
the Tax-Free Status) or (C) B/E shall have waived the requirement to obtain such
Ruling or Unqualified Supplemental Tax Opinion.

 

(d)         Certain Issuances of KLX Capital Stock. If KLX proposes to enter
into any Section 7.2(d) Acquisition Transaction or, to the extent KLX has the
right to prohibit any Section 7.2(d) Acquisition Transaction involving KLX,
proposes to permit any Section 7.2(d) Acquisition Transaction to occur or
otherwise proposes to provide its approval or board of directors’ recommendation
to a Proposed Acquisition Transaction involving KLX, in each case, during the
period from the date hereof until the first day after the two-year anniversary
of the Distribution Date, KLX shall provide B/E, no later than ten days
following the signing of any written agreement or public filing of any board of
directors’ recommendation with respect to the Section 7.2(d) Acquisition
Transaction, with a written description in reasonable detail of such transaction
(including the type and amount of KLX Capital Stock to be issued in such
transaction) and a certificate of the Board of Directors of KLX to the effect
that the Section 7.2(d) Acquisition Transaction is not a Proposed Acquisition
Transaction or any other transaction to which the requirements of
Section 7.2(c) apply (a “KLX Board Certificate”).

 

27

--------------------------------------------------------------------------------


 

(e)          KLX Restructuring. KLX shall provide written notice to B/E
describing in reasonable detail any internal restructuring (including by making
or revoking any election under Treasury Regulation Section 301.7701-3) involving
the KLX Group or any contribution, sale or other transfer of any of the assets
contributed to KLX as part of the Contribution that is proposed to be taken
immediately following the Distribution and until the first day after the
two-year anniversary of the Distribution Date and shall consult with B/E
regarding any such proposed actions reasonably in advance of taking any such
proposed actions and shall consider in good faith any comments from B/E relating
thereto, and at the request of B/E, KLX shall obtain an Unqualified Supplemental
Tax Opinion (in form and substance satisfactory to B/E in its sole discretion)
that such internal restructuring will not affect or otherwise change the
Tax-Free Status or the Intended Tax Treatment.

 

(f)            Distributions by Foreign KLX Subsidiaries. Until January 1st of
the calendar year immediately following the calendar year in which the
Distribution occurs, KLX shall neither cause nor permit any foreign subsidiary
of KLX to enter into any transaction or take any action that would be considered
under the Code to constitute the declaration or payment of a dividend (including
pursuant to Section 304 of the Code) without obtaining the prior written consent
of B/E (such prior written consent not to be unreasonably withheld, conditioned
or delayed).

 

7.3               Restrictions on B/E.

 

(a)         General. B/E agrees that it will not take or fail to take, or permit
any B/E Affiliate to take or fail to take, any action where such action or
failure to act would be inconsistent with or cause to be untrue any information,
statement, representation, undertaking or covenant in any Representation Letter,
or in the other Tax Materials or in one or more of the Tax Opinions. B/E agrees
that it will not take or fail to take, or permit any B/E Affiliate to take or
fail to take, any action which prevents or could reasonably be expected to
prevent or otherwise disqualify (A) the Tax-Free Status, or (B) the Intended Tax
Treatment.

 

(b)         ATB. B/E agrees that, from the date hereof until the first day after
the two-year anniversary of the Distribution Date, it will continue to be
engaged in the B/E Active Trade or Business for purposes of Section 355(b)(2) of
the Code, taking into account Section 355(b)(3) of the Code.

 

(c)        Additional Restricted Actions. B/E agrees that, from the date hereof
until the first day after the two-year anniversary of the Distribution Date, B/E
will not (i) enter into any Proposed Acquisition Transaction or, to the extent
B/E has the right to prohibit any Proposed Acquisition Transaction involving
B/E, permit any Proposed Acquisition Transaction to occur or otherwise provide
its approval or board of directors’ recommendation to a Proposed Acquisition
Transaction involving B/E, (ii) merge or consolidate with any other Person or
liquidate or partially liquidate, (iii) in a single transaction or series of
transactions sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) 30% or more of the gross assets of the B/E Active
Trade or Business or 30% or more of the consolidated gross assets of the B/E
Group (such percentages to be measured based on fair market value as of the
Distribution Date), (iv) redeem or otherwise repurchase (directly or through a
B/E Affiliate) any B/E Capital Stock, except to the extent such repurchases
satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48),

 

28

--------------------------------------------------------------------------------


 

(v) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of B/E Capital Stock (including, without limitation,
through the conversion of one class of B/E Capital Stock into another class of
B/E Capital Stock) or (vi) take any other action or actions which in the
aggregate (and taking into account any other transactions described in this
subparagraph (c)) would be reasonably likely to have the effect of causing or
permitting one or more Persons (whether or not acting in concert) to acquire
directly or indirectly stock representing a Fifty-Percent or Greater Interest in
B/E or otherwise jeopardize the Tax-Free Status for the External Spin-Off,
unless prior to taking any such action set forth in the foregoing clauses
(i) through (vi), (A) B/E shall have obtained a Ruling in accordance with
Section 7.4 in form and substance satisfactory to KLX in its sole and absolute
discretion (exercised in good faith solely to preserve the Tax-Free Status),
(B) B/E shall provide KLX with an Unqualified Supplemental Tax Opinion in form
and substance reasonably satisfactory to KLX in its discretion (exercised in
good faith solely to preserve the Tax-Free Status) or (C) KLX shall have waived
the requirement to obtain such Ruling or Unqualified Supplemental Tax Opinion.

 

(d)         Certain Issuances of B/E Capital Stock. If B/E proposes to enter
into any Section 7.3(d) Acquisition Transaction or, to the extent B/E has the
right to prohibit any Section 7.3(d) Acquisition Transaction involving B/E,
proposes to permit any Section 7.3(d) Acquisition Transaction to occur or
otherwise proposes to provide its approval or board of directors’ recommendation
to a Proposed Acquisition Transaction involving B/E, in each case, during the
period from the date hereof until the first day after the two-year anniversary
of the Distribution Date, B/E shall provide KLX, no later than ten days
following the signing of any written agreement or public filing of any board of
directors’ recommendation with respect to the Section 7.3(d) Acquisition
Transaction, with a written description in reasonable detail of such transaction
(including the type and amount of B/E Capital Stock to be issued in such
transaction) and a certificate of the Board of Directors of B/E to the effect
that the Section 7.3(d) Acquisition Transaction is not a Proposed Acquisition
Transaction or any other transaction to which the requirements of
Section 7.3(c) apply (a “B/E Board Certificate”).

 

7.4             Procedures Regarding Opinions and Rulings for Restricted Acts.

 

(a)         Notice by KLX. If KLX notifies B/E that it desires to take one of
the actions described in clauses (i) through (vi) of Section 7.2(c), B/E and KLX
shall cooperate and use commercially reasonable efforts to attempt to obtain the
Ruling or Unqualified Supplemental Tax Opinion referred to in Section 7.2(c) as
expeditiously as possible, unless B/E shall have waived the requirement to
obtain such Ruling or Unqualified Supplemental Tax Opinion. KLX shall reimburse
B/E for all reasonable out-of-pocket costs and expenses incurred by the B/E
Group in connection with obtaining such a Ruling or Unqualified Supplemental Tax
Opinion requested by KLX within ten Business Days after receiving an invoice
from B/E therefor.

 

(b)         Notice by B/E. If B/E notifies KLX that it desires to take one of
the actions described in clauses (i) through (vi) of Section 7.3(c), B/E and KLX
shall cooperate and use commercially reasonable efforts to attempt to obtain the
Ruling or Unqualified Supplemental Tax Opinion referred to Section 7.3(c) as
expeditiously as possible, unless KLX shall have waived the requirement to
obtain such Ruling or Unqualified Supplemental Tax Opinion. B/E shall reimburse
KLX for all reasonable out-of-pocket costs and expenses incurred by the KLX
Group

 

29

--------------------------------------------------------------------------------


 

in connection with obtaining such a Ruling or Unqualified Supplemental Tax
Opinion within ten Business Days after receiving an invoice from KLX therefor.

 

(c)          Control of Ruling Process. B/E shall have sole and exclusive
control over the process of obtaining any Ruling; provided that (A) B/E shall
keep KLX timely informed of the status and progress of the Ruling Request;
(B) B/E shall (1) reasonably in advance of the submission of any Ruling Request
documents provide KLX with a draft copy thereof, (2) reasonably consider KLX’s
comments on such draft copy, and (3) provide KLX with a final copy; and (C) KLX
shall have the right to attend any formally scheduled meetings with the IRS
(subject to the approval of the IRS) that relate to such Ruling. Neither KLX nor
any KLX Affiliate shall seek any guidance from the IRS or any other Tax
Authority (whether written, verbal or otherwise) at any time concerning the
External Spin-Off or the Internal Restructuring without the prior consent in
writing of B/E (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

7.5 Liability for Tax-Related Losses.

 

(a)         KLX. Notwithstanding anything in this Agreement or the Separation
and Distribution Agreement to the contrary and regardless of whether KLX
obtained a Ruling, Unqualified Supplemental Tax Opinion or waiver described in
Section 7.2(c) with respect thereto, subject to Section 7.5(c), KLX shall be
responsible for, and shall indemnify and hold harmless B/E and its Affiliates
and each of their respective officers, directors and employees from and against,
one hundred percent (100%) of any Tax-Related Losses that are attributable to or
result from any one or more of the following: (A) the acquisition of all or a
portion of KLX’s stock and/or it assets (and/or any of its Affiliate’s stock or
assets) by any Person, (B) any negotiations, understandings, agreements or
arrangements by or on behalf of KLX with respect to transactions or events
(including stock issuances or option grants) or a series of transactions or
events that cause the Distribution to be treated as part of a plan pursuant to
which one or more Persons acquire directly or indirectly stock of KLX
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by KLX after the Distribution (including any amendment to KLX’s
certificate of incorporation) affecting the voting rights of KLX stock, (D) any
act or failure to act by KLX or any KLX Affiliate described in Section 7.2
(regardless, for the avoidance of doubt, whether such act or failure to act is
covered by a Ruling, Unqualified Supplemental Tax Opinion or waiver described in
clause (A), (B) or (C) of Section 7.2(c), a KLX Board Certificate described in
Section 7.2(d) or a consent or Unqualified Supplemental Tax Opinion described in
Section 7.2(e) or Section 7.2(f)), or (E) any breach by KLX of its agreement and
representation set forth in Section 7.1(a).

 

(b)         B/E. Notwithstanding anything in this Agreement or the Separation
and Distribution Agreement to the contrary and regardless of whether B/E
obtained a Ruling, Unqualified Supplemental Tax Opinion or waiver described in
Section 7.3(c) with respect thereto, subject to Section 7.5(c), B/E shall be
responsible for, and shall indemnify and hold harmless KLX and its Affiliates
and each of their respective officers, directors and employees from and against,
one hundred percent (100%) of any Tax-Related Losses that are attributable to,
or result from any one or more of the following: (A) the acquisition of all or a
portion of B/E’s stock and/or its assets (and/or any of its Affiliate’s stock or
assets) by any Person, (B) any negotiations, agreements or arrangements by or on
behalf of B/E with respect to transactions or events (including stock issuances
or option grants) or a series of transactions or events that cause the

 

30

--------------------------------------------------------------------------------


 

Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly stock of B/E representing a Fifty-Percent
or Greater Interest therein, (C) any action or failure to act by B/E after the
Distribution (including any amendment to B/E’s certificate of incorporation)
affecting the voting rights of B/E stock, (D) any act or failure to act by B/E
or any B/E Affiliate described in Section 7.3 (regardless, for the avoidance of
doubt, whether such act or failure to act is covered by a Ruling, Unqualified
Supplemental Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 7.3(c) or a B/E Board Certificate described in Section 7.3(d)), or
(E) any breach by B/E of its agreement and representation set forth in
Section 7.1(a).

 

(c)          Shared Losses.

 

(i)         To the extent that any Tax-Related Loss is subject to indemnity
under both Sections 7.5(a) and (b), responsibility for such Tax-Related Loss
shall be shared by B/E and KLX according to relative fault.

 

(ii)                 To the extent that any Tax-Related Loss is not subject to
indemnity under either Section 7.5(a) or (b), responsibility for such
Tax-Related Loss shall be shared by B/E and KLX according to the B/E Group
Percentage and the KLX Group Percentage, respectively.

 

(d)         Payments. Payments of amounts for Tax-Related Losses under this
Section 7.5 shall be paid by KLX or B/E, as applicable, to the other Company
within two (2) Business Days after the date that such other Company pays the
Tax-Related Losses to a Tax Authority or other third-party, and shall be treated
in the manner set forth in Section 13.

 

Section 8. Assistance and Cooperation.

 

8.1 Assistance and Cooperation. The Companies shall cooperate (and cause their
respective Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters relating to the Companies and their Affiliates including (i) preparation
and filing of Tax Returns, (ii) determining the liability for and amount of any
Taxes due (including estimated Taxes) or the right to and amount of any refund
of Taxes, (iii) examinations of Tax Returns, and (iv) any administrative or
judicial proceeding in respect of Taxes assessed or proposed to be assessed.

 

8.2 Tax Return Information.

 

(a)         General. Each Company shall provide to the other Company information
and documents relating to its Group required by the other Company to prepare Tax
Returns, including information concerning any Tax Attributes that were allocated
pursuant to this Agreement. Any information or documents that the Responsible
Company requires to prepare such Tax Returns shall be provided in such form as
the Responsible Company reasonably requests and in sufficient time for the
Responsible Company to file such Tax Returns on a timely basis.

 

(b)         KLX Tax Package. Without limiting Section 8.2(a), the KLX Group
shall provide to B/E in a format determined by B/E all information reasonably
requested by B/E as necessary to

 

31

--------------------------------------------------------------------------------


 

prepare any B/E Federal Consolidated Income Tax Return, B/E State Combined
Income Tax Return or B/E Foreign Combined Income Tax Return (each, a “Tax
Package”). The Tax Package shall be prepared on a basis consistent with current
practices of the B/E Group and the KLX Group, the relevant B/E State Combined
Income Tax Return, the relevant B/E Foreign Combined Income Tax Return, the
relevant B/E Separate Return and the relevant KLX Separate Return to which the
Tax Package relates. KLX shall furnish to B/E the Tax Package for the relevant
B/E Federal Consolidated Income Tax Return, B/E State Combined Tax Return, B/E
Foreign Combined Income Tax Return, B/E Separate Return or KLX Separate Return
in respect of a taxable year no later than 150 days after the close of the
relevant taxable year or, in the case of a short taxable year, no more than 60
days after B/E requests KLX to complete such Tax Package. KLX shall also furnish
B/E workpapers and other such information and documentation as is reasonably
requested by B/E for Tax preparation purposes with respect to any member of the
KLX Group.

 

8.3 Confidentiality. Any information or documents provided under this Section 8
shall be kept confidential by the Company receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes. B/E or KLX shall not be required to be provide the other
Company with any information and documentation requested under this Section 8 if
the provision of such information or documentation would result in a waiver of
attorney-client privilege or other applicable privilege or protection or would
violate any Law.

 

8.4 VAT. The Parties agree to use their commercially reasonable efforts to
ensure the transactions contemplated by the Internal Restructuring and otherwise
pursuant to the Separation and Distribution Agreement are treated as
transactions which do not attract VAT (a business as a going concern or similar)
for the purposes of the relevant legal provisions in each of the territories in
which taxable supplies arise. In the event that there is any uncertainty as to
the applicability of VAT, B/E and KLX will seek to obtain an opinion as to the
correct tax treatment from the Parties’ Tax Advisors and/or the relevant Tax
Authorities where appropriate. In the event that VAT become chargeable in
respect of one or more of such transactions, B/E shall issue the relevant
paperwork in compliance with the obligations of each of the relevant territories
in which the supplies take place and KLX shall pay such VAT to B/E, provided
that to the extent that VAT cannot be reclaimed by a KLX Group member and
subsequently refunded to the KLX Group member by the relevant Tax Authority, the
Parties shall each bear one-half of such nonreclaimable VAT charges. If any
amount paid by KLX to B/E in respect of VAT pursuant to this Agreement is
subsequently found to have been paid in error, B/E shall, if it has not yet
accounted for such VAT to the relevant Tax Authority, promptly repay such amount
to KLX, and if it has already so accounted then it shall, at their joint
expense, use commercially reasonable efforts to obtain repayment thereof from
the relevant Tax Authority. On receiving repayment of any such Taxes, B/E shall
pay to KLX the amount repaid plus any further associated repayments received
such as interest. The Parties shall cooperate (and cause their respective
Affiliates to cooperate) with each other and with each other’s agents, including
accounting firms and legal counsel, in connection with these VAT matters
including (i) preparing proper invoices and other paperwork relating to the
transfer of business assets, and (ii) determining the liability for the amount
of any VAT due or the right to and amount of any refund of VAT.

 

32

--------------------------------------------------------------------------------


 

Section 9. Tax Records. Each Company shall preserve and keep all Tax Records
exclusively relating to the assets and activities of its Group for
Pre-Distribution Periods, and B/E shall preserve and keep all other Tax Records
relating to Taxes of the Groups for Pre-Distribution Periods, for so long as the
contents thereof may become material in the administration of any matter under
the Code or other applicable Tax Law, but in any event until the later of
(i) the expiration of any applicable statutes of limitations, or (ii) seven
years after the Distribution Date. After such later date occurs, each Company
may dispose of such Tax Records upon 90 days’ prior written notice to the other
Company. The notified Company shall have the opportunity, at its cost and
expense, to copy or remove, within such 90-day period, all or part of such Tax
Records.

 

Section 10. Tax Contests.

 

10.1 Notice. Within ten (10) days after a Company becomes aware of the
commencement of a Tax Contest that may give rise to Taxes for which the other
Company is responsible pursuant to this Agreement, such Company shall notify the
other Company of such Tax Contest. Such notice shall provide that the notifying
Company may seek indemnification from the other Company under this Agreement and
shall attach copies of the pertinent portion of any written communication from a
Tax Authority and contain factual information (to the extent known) describing
any asserted Tax liability in reasonable detail and shall be accompanied by
copies of any notice and other documents received from any Tax Authority in
respect of any such matters. A failure of a Company to comply with this
Section 10.1 shall not relieve the indemnifying party of its indemnification
obligation under this Agreement, except to the extent such failure materially
prejudices the ability of the indemnifying party to contest the liability for
the relevant Tax or increases the amount of such liability.

 

10.2 Control of Tax Contests.

 

(a)         Separate Company Taxes. In the case of any Tax Contest with respect
to any Separate Return (other than a Separate Return of Other Taxes described in
clause (ii) of Section 5.2), the Company having liability for the Tax shall have
exclusive control over the Tax Contest, including exclusive authority with
respect to any settlement of such Tax liability, subject to Sections 10.2(f),
(g), (h), (i) and (j) below.

 

(b)         B/E Federal Consolidated Income Tax Return. In the case of any Tax
Contest with respect to any B/E Federal Consolidated Income Tax Return, B/E
shall have exclusive control over the Tax Contest, including exclusive authority
with respect to any settlement of such Tax liability, subject to Sections
10.2(f), (g), (h), (i) and (j) below.

 

(c)          B/E State Combined Income Tax Return. In the case of any Tax
Contest with respect to any B/E State Combined Income Tax Return, B/E shall have
exclusive control over the Tax Contest, including exclusive authority with
respect to any settlement of such Tax liability, subject to Sections 10.2(f),
(g), (h), (i) and (j) below.

 

(d)         B/E Foreign Combined Income Tax Return. In the case of any Tax
Contest with respect to any B/E Foreign Combined Income Tax Return, B/E shall
have exclusive control over

 

33

--------------------------------------------------------------------------------


 

the Tax Contest, including exclusive authority with respect to any settlement of
such Tax liability, subject to Sections 10.2(f), (g), (h), (i) and (j) below.

 

(e)          Certain Other Returns. In the case of any Tax Contest with respect
to any Return of Other Taxes described in clause (ii) of Section 5.2, (i) B/E
shall control the defense or prosecution of the portion of the Tax Contest
directly and exclusively related to any B/E Adjustment, including settlement of
any such B/E Adjustment and (ii) KLX shall control the defense or prosecution of
the portion of the Tax Contest directly and exclusively related to any KLX
Adjustment, including settlement of any such KLX Adjustment, and (iii) B/E and
KLX shall jointly control the defense or prosecution of adjustments for which
B/E and KLX could each be liable and any and all administrative matters not
directly and exclusively related to any B/E Adjustment or KLX Adjustment.

 

(f)            Tax-Related Losses. Notwithstanding anything to the contrary in
this Section 10.2, B/E and KLX shall be entitled to jointly control, compromise
and settle any Tax Adjustment proposed, asserted or assessed pursuant to any Tax
Contest relating to or involving (1) any Tax-Related Losses for which B/E
notifies KLX in writing pursuant to Section 10.1, that B/E may seek
indemnification from KLX under this Agreement, or (2) any Restructuring Tax or
any IP Sale Tax, provided that B/E shall have exclusive control over any Tax
Contest, including exclusive authority with respect to any settlement of any Tax
liability, arising with respect to any such Taxes for which B/E notifies KLX in
writing that B/E will waive indemnification from KLX.

 

(g)         Settlement Rights. For Tax Contests other than those that are
jointly controlled by the Parties pursuant to Section 10.2(f), unless waived by
the Non-Controlling Party in writing, in connection with any potential
adjustment in a Tax Contest as a result of which adjustment the Non-Controlling
Party may reasonably be expected to become liable to make any indemnification
payment (or any payment under Section 6) to the Controlling Party under this
Agreement: (i) the Controlling Party shall keep the Non-Controlling Party
informed in a timely manner of all actions taken or proposed to be taken by the
Controlling Party with respect to such potential adjustment in such Tax Contest;
(ii) the Controlling Party shall provide the Non- Controlling Party copies of
any written materials relating to such potential adjustment in such Tax Contest
received from any Tax Authority; (iii) the Controlling Party shall timely
provide the Non-Controlling Party with copies of any correspondence or filings
submitted to any Tax Authority or judicial authority in connection with such
potential adjustment in such Tax Contest; (iv) the Controlling Party shall
consult with the Non-Controlling Party and offer the Non- Controlling Party a
reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such potential adjustment in such Tax
Contest; (v) the Controlling Party shall defend such Tax Contest diligently and
in good faith; and (vi) the Controlling Party shall not settle or compromise
such Tax Contest without the prior written consent of the Non-Controlling Party
(not to be unreasonably withheld, conditioned or delayed). The failure of the
Controlling Party to take any action specified in the preceding sentence with
respect to the Non-Controlling Party shall not relieve the Non-Controlling Party
of any liability and/or obligation which it may have to the Controlling Party
under this Agreement except to the extent that the Non-Controlling Party was
materially prejudiced by such failure. In the case of any Tax Contest described
in Section 10.2(a), (b), (c) or (d), “Controlling Party” means the

 

34

--------------------------------------------------------------------------------


 

Company entitled to control the Tax Contest under such Section and
“Non-Controlling Party” means the other Company.

 

(h)         Tax Contest Participation. Unless waived by the Non-Controlling
Party in writing, the Controlling Party shall provide the Non-Controlling Party
with written notice reasonably in advance of, and the Non-Controlling Party
shall have the right to attend, any formally scheduled meetings with Tax
Authorities or hearings or proceedings before any judicial authorities in
connection with any potential adjustment in a Tax Contest pursuant to which the
Non-Controlling Party may reasonably be expected to become liable to make any
indemnification payment (or any payment under Section 6) to the Controlling
Party under this Agreement. The failure of the Controlling Party to provide any
notice specified in this Section 10.2(h) to the Non-Controlling Party shall not
relieve the Non-Controlling Party of any liability and/or obligation which it
may have to the Controlling Party under this Agreement except to the extent that
the Non-Controlling Party was materially prejudiced by such failure.

 

(i)            Power of Attorney. Each member of the KLX Group shall execute and
deliver to B/E (or such member of the B/E Group as B/E shall designate) any
power of attorney or other similar document reasonably requested by B/E (or such
designee) in connection with any Tax Contest (as to which B/E is the Controlling
Party) described in this Section 10. Each member of the B/E Group shall execute
and deliver to KLX (or such member of the KLX Group as KLX shall designate) any
power of attorney or other similar document requested by KLX (or such designee)
in connection with any Tax Contest (as to which KLX is the Controlling Party)
described in this Section 10.

 

(j)            Cooperation. The parties will cooperate and act in good faith
with each other in the conduct of Tax Contests as reasonably requested by either
of them, including (i) the retention and provision on a timely basis of books,
records, documentation or other information relating to such Tax Contest,
(ii) the filing or execution of any document that may be necessary or reasonably
helpful in connection with the Tax Contest, (iii) the use of commercially
reasonable efforts to obtain any documentation from a governmental authority or
a third party that may be necessary or helpful in connection with the Tax
Contest and (iv) the making of its employees and facilities reasonably available
on a mutually convenient basis to facilitate such cooperation.

 

Section 11. Effective Date; Termination of Prior Tax Agreements. This Agreement
shall be effective as of the Distribution Date. As of the Distribution Date,
(i) all prior intercompany Tax allocation agreements or arrangements shall be
terminated, and (ii) any outstanding amounts due under such agreements shall be
settled and no further payments shall be required. Any payments pursuant to such
agreements shall be disregarded for purposes of computing amounts due under this
Agreement; provided that to the extent appropriate, as reasonably determined by
B/E in good faith, payments made pursuant to such agreements with respect to
Taxes not yet due and payable shall be credited to KLX or B/E, respectively, in
computing their respective obligations pursuant to this Agreement.

 

Section 12. Survival. This Agreement shall remain in force and be binding so
long as the applicable period for assessments or collections of Tax (including
extensions) remains unexpired for any Taxes contemplated by, or indemnified
against in, this Agreement plus two years;

 

35

--------------------------------------------------------------------------------


 

provided that to the extent a claim for indemnification is made prior to the
expiration of this Agreement, this Agreement shall survive until such claim is
finally resolved.

 

Section 13. Treatment of Payments.

 

(a)         General. In the absence of any change in Tax treatment under the
Code or other applicable Tax Law, any indemnity payment made under Section 2.6,
5 or Section 7 and any Tax Benefit payment made under Section 6 shall be
treated, for all Tax purposes, as made immediately before the Distribution as a
distribution by KLX to B/E or as a contribution by B/E to KLX, as appropriate.
To the extent one Company makes a payment of interest to another Company
relating to a payment of Tax under this Agreement, the interest payment shall be
treated as interest expense to the payor and as interest income by the recipient
and the amount of such payment shall not be adjusted to take into account any
associated Tax Benefit to the payor or increase in Tax to the recipient.

 

(b)         After-Tax Basis. All indemnity payments under this Agreement,
including pursuant to Sections 2.6, 5 and 7, shall be (i) increased to take
account of any net Tax cost actually incurred by the indemnified party arising
from the receipt or accrual of indemnity payments (grossed up for such increase)
and (ii) reduced to take account of any net Tax Benefit actually realized by the
indemnified party arising from the incurrence or payment of any amount or other
loss indemnified against. In computing the amount of any such Tax cost or Tax
Benefit, the indemnified party shall be deemed to recognize all other items of
income, gain, loss deduction or credit, including the utilization of any
available net operating loss carryforwards, before recognizing any item arising
from the receipt of any indemnity payment hereunder or the incurrence or payment
of any amount or other loss indemnified against hereunder. For purposes of this
Section 13(b), an indemnified party shall be deemed to have “actually incurred”
or “actually realized” a net Tax cost or a net Tax Benefit to the extent that,
and at such time as, the amount of Taxes payable (including Taxes payable on an
estimated basis) by such indemnified party is increased above or reduced below,
as the case may be, the amount of Taxes that such indemnified party would be
required to pay but for the receipt or accrual of the indemnity payment or the
incurrence or payment of such amount indemnified against as the case may be. The
Companies shall make any adjusting payment between each other as is required
under this Section 13(b) within ten (10) days of the date an indemnified party
is deemed to have actually realized or actually incurred each net Tax Benefit or
net Tax cost. The amount of any increase or reduction hereunder shall be
adjusted to reflect any Final Determination with respect to the indemnified
party’s liability for Taxes and any payments necessary to reflect such
adjustment shall be made within ten (10) days of such determination.

 

Section 14. Disagreements.

 

(a)         General Procedures. The Companies will use commercially reasonable
efforts to resolve in an amicable manner all disagreements and misunderstandings
connected with their respective rights and obligations under this Agreement
(including those, if any, relating to the interpretation, implementation or
compliance with the provisions of this Agreement). In furtherance thereof, in
the event of any dispute or disagreement with respect to this Agreement (other
than a High-Level Dispute) (a “Tax Matters Dispute”) between any member of the
B/E Group and any member of the KLX Group, the Tax departments of the Companies
(and their

 

36

--------------------------------------------------------------------------------


 

advisers if requested) shall negotiate in good faith to resolve the Tax Matters
Dispute. In the event that such good faith negotiations do not resolve the Tax
Matters Dispute, the Parties shall agree as to whether such dispute shall be
governed by the procedures set forth in Section 14.1(b) of this Agreement or in
the Article X of the Separation and Distribution Agreement. If the Parties
cannot agree as to which procedure will govern such dispute, such disagreement
shall be resolved pursuant to Article X of the Separation and Distribution
Agreement;

 

(b)         Tax Advisor Resolution. In the case of any Tax Matters Dispute
governed by this Section 14.1(b), the Parties shall appoint a Tax Advisor to
resolve such dispute. In this regard, the Tax Advisor shall make determinations
with respect to the disputed items based solely on representations and factual
submissions made by B/E and KLX and their respective representatives, and shall
not conduct an independent review, and shall function only as an expert and not
as an arbitrator and shall be required to make a determination in favor of one
Party only. The Parties shall require the Tax Advisor to resolve any Tax Matters
Dispute submitted no later than thirty Business Days after submission of such
dispute to the Tax Advisor, but (unless otherwise mutually agreed by the
Parties) in no event later than the due date for the payment of Taxes or the
filing of the applicable Tax Return, if applicable, and agree that all decisions
by the Tax Advisor with respect thereto shall be final and conclusive and
binding on the Parties. The Tax Advisor shall resolve any and all Tax Matters
Disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with Past Practices,
except as otherwise required by applicable Tax Law. The Parties shall require
the Tax Advisor to render all determinations in writing and to set forth, in
reasonable detail, the basis for such determination. The fees and expenses of
the Tax Advisor shall be paid by the non-prevailing Party. In the event the Tax
Advisor cannot make a determination in favor of one Party only or otherwise
determines the Tax Matters Dispute cannot be resolved in accordance with this
Section 14(b), then the Tax Matters Dispute shall be resolved in accordance with
Section 14(c).

 

(c)          High-Level Dispute. Any High-Level Dispute shall be resolved
pursuant to the procedures set forth in Article X of the Separation and
Distribution Agreement.

 

Section 15. Late Payments. Except as otherwise provided in this Agreement, any
amount owed by one Company to the other Company under this Agreement that is not
paid when due shall bear interest from the due date until paid at the Prime Rate
plus two percent, compounded semiannually.

 

Section 16. Expenses. Except as otherwise provided in this Agreement, each
Company and its Affiliates shall bear their own expenses incurred in connection
with preparation of Tax Returns, Tax Contests, and other matters related to
Taxes under the provisions of this Agreement.

 

Section 17.           General Provisions.

 

17.1 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by facsimile (with
confirmation of delivery) or registered or certified mail (postage

 

37

--------------------------------------------------------------------------------


 

prepaid, return receipt requested) to the respective Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 17.1):

 

if to B/E:

 

1400 Corporate Center Way

Wellington, FL 33414

Facsimile: (561) 791-3966

Attention: General Counsel

 

with copies to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Telecopy: (212) 848-7179

Attention:  Creighton O. Condon, Esq.

Robert M. Katz, Esq.

 

if to KLX:

 

1300 Corporate Center Way

Wellington, FL 33414

Facsimile: (561) 791-5497

Attention: General Counsel

 

with copies to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Telecopy: (212) 848-7179

Attention:  Creighton O. Condon, Esq.

Robert M. Katz, Esq.

 

17.2 Waiver. Either Company may (a) extend the time for the performance of any
of the obligations or other acts of the other Company and (b) waive compliance
with any of the agreements of the other Company or conditions to such Company’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Company to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either Company to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

 

17.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this

 

38

--------------------------------------------------------------------------------


 

Agreement shall nevertheless remain in full force and effect for so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to either Company. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Companies shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Companies as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

17.4 No Duplication of Payment. Notwithstanding anything to the contrary
contained herein, nothing in this Agreement shall require a Company to make any
payment attributable to any indemnification for Taxes or payment of Taxes
hereunder, or to any Tax Benefit, for which payment has previously been made by
such Company hereunder.

 

17.5 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or portable document format (“.pdf”)) in counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

 

17.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

17.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by either Party without the prior written consent
of the other Party, such consent not to be unreasonably withheld, conditioned or
delayed. Any purported assignment without such consent shall be void. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns. Notwithstanding the foregoing, either Party may assign this
Agreement without consent in connection with (a) a merger transaction in which
such Party is not the surviving entity and the surviving entity acquires or
assumes all or substantially all of such Party’s assets, or (b) the sale of all
or substantially all of such Party’s assets; provided, however, that such
assignment shall be effective only if, and as of the time when, the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. No assignment
permitted by this Section 17.7 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement

 

17.8 Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, the Companies or (b) by a
waiver in accordance with Section 17.2.

 

17.9 Subsidiaries. If, at any time, B/E or KLX acquires or creates one or more
subsidiaries that are includable in the B/E Group or the KLX Group, as
applicable, they shall be subject to this Agreement and all references to the
B/E Group or the KLX Group herein shall thereafter include a reference to such
subsidiaries. B/E and KLX shall each cause to be

 

39

--------------------------------------------------------------------------------


 

performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Affiliate or subsidiary
(direct or indirect) of such Company.

 

17.10              Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
permitted assigns, and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

17.11              Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein means
United States dollars, and all payments hereunder shall be made in United States
dollars unless otherwise mutually agreed upon by the Parties.

 

17.12              Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 17.12

 

17.13              Limitation of Liability. IN NO EVENT SHALL ANY MEMBER OF THE
B/E GROUP OR THE KLX GROUP BE LIABLE TO ANY MEMBER OF THE KLX GROUP OR THE B/E
GROUP, RESPECTIVELY, FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

17.14              Public Announcements. Following the Distribution Date,
neither Party to this Agreement shall make, or cause to be made, any press
release or public announcement in respect of this Agreement or the matters
contemplated by this Agreement without the prior written consent of the other
Party unless otherwise required by Law or applicable stock exchange regulation,
and the Parties to this Agreement shall cooperate as to the timing and contents
of any such press release or public announcement.

 

[Remainder of page intentionally left blank]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

 

 

B/E AEROSPACE, INC., a Delaware corporation

 

 

 

 

 

 

By

/s/ Amin J. Khoury

 

 

Name:

Amin J. Khoury

 

 

Title:

Chairman and Co-Chief Executive Officer

 

[Signature page to Tax Sharing and Indemnification Agreement]

 

--------------------------------------------------------------------------------


 

 

KLX INC., a Delaware corporation

 

 

 

 

 

 

By

/s/ Thomas P. McCaffrey

 

 

Name:

Thomas P. McCaffrey

 

 

Title:

President and Chief Operating Officer

 

[Signature Page to Tax Sharing and Indemnification Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

The steps that comprise the Internal Restructuring are set forth on Schedule
2.01(a) of the Separation and Distribution Agreement.

 

--------------------------------------------------------------------------------